DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method, comprising: receiving a first offset, wherein the first offset is between a first location of a frequency domain resource of a synchronization signal block and a second location of a common bandwidth part, and receiving a second offset, wherein the second offset is between the second location of the common bandwidth part and a third location of a bandwidth part for a terminal, and the common bandwidth part comprises the bandwidth part for the terminal, and wherein the bandwidth part for the terminal is usable for receiving or sending information, and the information comprises physical signal information, physical control channel information, or physical shared channel information.


3.	Regarding claim 15 – An apparatus, comprising: a processor, and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: receiving a first offset, wherein the first offset is between a first location of a frequency domain resource of a synchronization signal block and a second location of a common bandwidth part, and receive a second offset, wherein the second offset is between the second location of the common bandwidth part and a third location of a bandwidth part for the apparatus, and the common bandwidth part comprises the bandwidth part for the apparatus, and wherein the bandwidth part for the apparatus is usable for sending or receiving information, and the information comprises physical signal information, physical control channel information, or physical shared channel information.
4.	Regarding claim 22 - An apparatus, comprising: a processor, and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: sending a first offset, wherein the first offset is between a second location of a common bandwidth part and a first location of a frequency domain resource of a synchronization signal block, and send a second offset, wherein the second offset is between 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-28 are allowable over the prior art of record.

Conclusion

Claims 1-28 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Babaei et al. (US 2018/0270698 A1) discloses truncated BSR.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo

/John Pezzlo/
Primary Examiner, Art Unit 2465